Citation Nr: 0841425	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  08-18 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
right upper extremity peripheral neuropathy.

2.  Entitlement to an initial compensable evaluation for left 
upper extremity peripheral neuropathy.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty from February 1967 to 
February 1970.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2003 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee which, in part, 
granted service connection for peripheral neuropathy of each 
upper extremity secondary to diabetes and assigned 
noncompensable ratings for this neuropathy.

The appellant has appealed the initial zero percent 
evaluations assigned to the right and left upper extremity 
peripheral neuropathy disabilities when service connection 
was granted.  The appellant is, in effect, asking for higher 
ratings effective from the date service connection was 
granted.  As such, the guidance of Fenderson v. West, 12 Vet. 
App. 119 (1999) is for application.  Consequently, the 
evidence to be considered includes that for the entire time 
period in question, from the original grant of service 
connection for the upper extremity peripheral neuropathy 
disabilities to the present.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In response to the June 2008 Supplemental Statement of the 
Case, the appellant submitted a VA Form 9 in July 2008.  He 
requested a Travel Board hearing in that Form 9.  The RO 
never scheduled any such hearing.  A hearing on appeal must 
be granted when, as in this case, an appellant expresses a 
desire for it.  38 C.F.R. § 20.700(a).

In view of the foregoing, this case must be REMANDED for the 
following action:

The RO should schedule the appellant for 
a Board hearing in accordance with 
applicable procedures set out in 
38 C.F.R. § 20.704.  The RO should notify 
the appellant of the date, time and place 
of such a hearing by letter mailed to his 
current address of record.  The appellant 
is advised that if he desires to withdraw 
the hearing request prior to the hearing, 
he may do so in writing pursuant to 
applicable provisions.  All 
correspondence pertaining to this matter 
should be associated with the claims 
file.

After the hearing is conducted, or if the hearing request is 
withdrawn in writing prior to the hearing being conducted, 
the matter should be returned to the Board in accordance with 
the applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

